Citation Nr: 1332380	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-21 525	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis and/or gout.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1992.

This case comes before the Board of Veterans' Appeals on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in June 2012, at which time it was remanded for additional development.  At that time, the Board noted that, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), jurisdiction was additionally being taken of the issue of entitlement to a total disability rating based upon individual unemployability.  The case is now once more before the Board for appellate review.

FINDING OF FACT

On September 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


